Citation Nr: 1138225	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  06-31 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

2.  Entitlement to service connection for low back strain.

3.  Entitlement to an increased rating, in excess of 10 percent, for left shoulder rotator cuff impingement injury, postoperative, prior to December 22, 2009.

4.  Entitlement to an increased rating, in excess of 20 percent, for left shoulder rotator cuff impingement injury, postoperative, from December 22, 2009.

5.  Entitlement to an increased rating, in excess of 10 percent, for residual, recurrent left ankle sprain.

6.  Entitlement to a compensable rating for residuals, fracture, right ankle.




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois in which the RO denied (among other things) the benefits sought on appeal.  The appellant had active service from May 1984 to May 1987, August 1990 to September 1992, and from June 1993 to February 1996.  On January 10, 2000, the Veteran entered into Active Guard/Reserve status and served on Full-time National Guard Duty (FTNGD) under 32 U.S.C. § 502(f) from that date until March 8, 2005.  The Veteran appealed the June 2005 decision, and thereafter, the RO referred the case to the Board for appellate review.

The appellant testified at a personal hearing conducted at the RO before the undersigned Veterans Law Judge in August 2008.  The case was remanded in part by the Board in March 2009 for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The credible and competent evidence demonstrates that the Veteran's PFB is etiologically related to a qualifying period of service.

2.  The credible and competent evidence demonstrates that the Veteran's low back strain is etiologically related to a qualifying period of service.

3.  The Veteran's left shoulder rotator cuff impingement injury is manifested by some limitation of motion, but no lack of endurance or stability prior to December 22, 2009.

4.  The Veteran's left shoulder rotator cuff impingement injury is manifested by abduction limited to 90 degrees since December 22, 2009.

5.  The Veteran's recurrent left ankle sprain is manifested by 20 degrees dorsiflexion, and 45 degrees plantar flexion with mild weakness and lack of endurance and mild to moderate degenerative arthritis.

6.  The Veteran's residuals of a right ankle fracture are manifested by 20 degrees dorsiflexion, and 45 degrees plantar flexion with mild weakness and lack of endurance and mild to moderate degenerative arthritis.


CONCLUSIONS OF LAW

1.  Pseudofolliculitis barbae was incurred during a qualifying period of service.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).

2.  Lumbosacral strain was incurred during a qualifying period of service.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).

3.  The criteria for an increased evaluation, in excess of 10 percent, for left shoulder rotator cuff impingement injury, postoperative, have not been met prior to December 22, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2010).

4.  The criteria for an increased evaluation, in excess of 20 percent, for left shoulder rotator cuff impingement injury, postoperative, have not been met since December 22, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2010).

5.  The criteria for a rating in excess of 10 percent for residuals recurrent left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

6.  The criteria for a 10 percent rating, but no greater, for residuals, fracture of right ankle have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)). See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that with respect to the Veteran's claims for entitlement to an increased rating for left shoulder, left ankle, and right ankle, the letters dated in June 2005 and March 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2006 letter provided this notice to the Veteran.

The Board observes that the May 2005 letter was sent to the Veteran prior to the June 2005 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the March 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra, and after the notice was provided the case was readjudicated and a September 2006 statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

As the Board's decision herein to grant service connection for pseudofolliculitis barbae and low back strain is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations with regard to these two claims.
Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment records, in part, VA treatment records, and private treatment records are associated with the claims folder.

In March 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded in order for the RO to provide proper notice, additional medical records, and VA examinations.  The Board notes that the requested records were unable to be located and a January 2011 Formal Finding was issued to note their unavailability.  The requested notice having been provided and examinations having been afforded, the issues now return to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination with respect to the issues on appeal was obtained in December 2009, to include an x-ray report included by addendum in January 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2010).  The Board finds that the VA examination, including opinions, obtained in this case is more than adequate, as it is predicated on a full reading of the VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, and the statements of the Veteran, and provides a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its March 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.


Analysis

I.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).

The term "veteran" is defined in 38 U.S.C.A. § 101(2)  (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24)  (West 2002); 38 C.F.R. § 3.6(a) (2010); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478   (1991). 

Active duty is defined as full-time duty in the Armed Forces, other than active duty for training.  See 38 U.S.C.A. § 101(21)(A)  (West 2002).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c) (2010).  The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section 316, 502, 503, 504, or 505 of title 32 U.S. Code.  38 U.S.C.A. § 101(22)(C).  The record indicates that the Veteran's period of service from January 2000 to March 2005 was Active Guard/Reserve (AGR) under 32 U.S.C. § 502(f).  

As noted, the term "active military, naval, or air service" includes active duty.  It also includes "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24)  (West 2002); 38 C.F.R. § 3.6(a) (2010).  See McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim."). 

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304(b) , 3.306, 3.307, 3.309 (2010). 

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson, 7 Vet. App. at 470-71 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).

M21-1R, Part III, subpart ii, 6.3.c. notes that full-time National Guard service is considered active duty for training under 38 U.S.C.A. § 101(22)(C) if performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  This is so whether the individual is performing operational duty or undergoing training.  The section notes that operational duty includes AGR and active duty support (ADS), which apply to Guard personnel as well as to Reservists serving in these capacities.  An additional note reflects that, since 1964, National Guard members have been assigned to full-time operational duty under 32 U.S.C. § 502(f) to provide full-time support to Guard components even though they are not activated.

The appellant's National Guard records reflect that he was transferred to Active Guard/Reserve (AGR) status in January 2000.  His orders dated January 9, 2000 and his DD 214 state that the authorization for his full-time National Guard duty (FTNGD) in an AGR status was pursuant to 32 U.S.C. § 502(f).  The record indicates that service connection has, in pertinent part, been established for various disabilities not at issue in this case during the Veteran's FTNGD between 2000 and 2005 and thus the Veteran has achieved "veteran" status for this period of service.  Service connection may be granted for disabilities which resulted from disease or injury incurred in or aggravated while the appellant was performing active duty or active duty for training.  See also M21-1MR, Part III, Subpart ii, Chap. 6, Para. 3 (June 2009).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

A.  Pseudofolliculitis Barbae

The Veteran contends that he developed facial problems secondary to shaving when he entered the service in 1984 and the conditioned has continued since that time.  

The Board notes initially the Veteran is currently diagnosed with pseudofolliculitis barbae with resultant hyperpigmentation as noted in a December 2010 VA examination report.  As such, the Board finds that the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2010).  

Upon review of the Veteran's service treatment records, the Board notes that a September 1984 treatment note provided a diagnosis of pseudofolliculitis and placed the Veteran on a no shaving profile for three weeks.  The Veteran again sought treatment for pseudofolliculitis in November 1984 and was again placed on a shaving profile for three weeks.  There are other service treatment records that provided a diagnosis of pseudofolliculitis.  

The Board notes that the December 2010 VA examination report included a positive nexus opinion.  In this regard the Board notes that the VA examiner opined that it is at least as likely that the Veteran's pseudofolliculitis barbae residuals were incurred during the Veteran's active duty service.  

Based upon the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's pseudofolliculitis barbae is shown to have developed during active service.  The Board also finds that the Veteran's report of pseudofolliculitis that started during active service is both credible and persuasive.  As noted by the Court, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  In such cases, the Veteran is afforded the benefit of the doubt.  Therefore, the Board finds entitlement to service connection is warranted.

B.  Low Back Sprain

The Veteran contends that he strained his low back lifting a rocket while on active duty.  The Veteran states that he has had problems, including pain, in his low back since that time. 

The Board notes that the Veteran was diagnosed with lumbosacral strain in a December 2009 VA examination.  As such the Board finds that the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2010).  

Having determined that the Veteran has a current disability, the Board further notes that the Veteran also complained of low back pain while on active duty.  The first mention of low back pain while on active duty was in June 1984, during the Veteran's first period of service, when the Veteran was diagnosed with mild low back muscle tightness.  Subsequently in the August 1992 exit examination for his second period of service, it was noted that the Veteran had a minor asymmetry on the right side at L1-L4.  The Board further notes a November 1993 service treatment record that provided a diagnosis of low back strain resulting from a motor vehicle accident.  Medical records indicate that the Veteran was also treated for a lumbar strain in February 2001 and May 2003 while moving radios.  

Finally, the Board notes that a positive nexus opinion was provided in the May 2010 addendum to the December 2009 VA examination.  In this regard the Board notes that the examiner opined that the Veteran's lumbosacral strain is at least likely than not caused by the Veteran's military service.  

The Board notes that the Veteran is competent to attest to the fact that he has suffered from back pain since service.  As noted by the Court, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  In such cases, the Veteran is afforded the benefit of the doubt.  Therefore, the Board finds entitlement to service connection is warranted.

Under the above circumstances, the Board finds that the evidence supports the Veteran's claims of service connection for both pseudofolliculitis barbae and lumbosacral strain.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claims must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2010).  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

A.  Left Shoulder

The Board notes, initially, that the Veteran was assigned a 10 percent rating under Diagnostic Code 5299-5203 prior to December 22, 2009.  In a November 2010 rating decision, the Veteran was assigned a rating increase to 20 percent under Diagnostic Code 5201, effective December 22, 2009.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5203.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

The Veteran's left shoulder is considered his major upper extremity as the evidence shows he is left handed.  Under Diagnostic Code 5201, a 20 percent rating is assigned when motion of the major arm is limited to shoulder level.  A 30 percent rating is assigned when motion of the major arm is limited to midway between the side and shoulder level.  A 40 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of motion of the shoulder is 180 degrees of forward elevation (flexion) and abduction, and 90 degrees of external and internal rotation. 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5203 pertains to impairment of the clavicle or scapula with dislocation; nonunion with or without loose movement; or malunion.  A 10 percent rating is assigned for malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  A 20 percent rating is assigned where there is nonunion with loose movement or where there is dislocation of the clavicle or scapula.  In the alternative, the disability may be rated on impairment of function of a contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2010).

The Board has also considered other Diagnostic Codes pertaining to disabilities of the shoulder.  However, the evidence during the period on appeal does not reflect findings of ankylosis of the scapulohumeral articulation (Diagnostic Code 5200) or impairment of the humerus (Diagnostic Code 5202).  Therefore, they are not applicable to the Veteran's claim and will not be discussed.

The Board notes that the Veteran had an arthroscopy of his left shoulder in 1995 that continues to cause him pain.  The Veteran had a 3 inch scar over the acromioclavicular joint of the left shoulder and three other small 1 cm scars from the arthroscopy.  The Board notes that the Veteran is currently separately service connected for the left shoulder scars and that issue is not currently before the Board. 

Prior to December 22, 2009

The Veteran reported in the November 2004 VA examination report that the shoulder lacked full strength and it still popped and moved on occasion.  The Board notes that the Veteran is left handed.  Upon examination at the November 2004 VA examination the examiner noted that the Veteran was a serious weightlifter and had a marked 4+ muscle development that made it difficult to determine the stability of the shoulders, but the examiner found no lack of stability.  The examiner noted that there was no swelling or local tenderness.  With regard to range of motion, the examiner noted that the Veteran easily flexed and abducted from 0 to 170 degrees with 90 degrees of internal and external rotation.  Finally the examiner noted that there was no crepitus, weakness, atrophy, or pain with motion.  

A later addendum to the November 2004 VA examination provided the results from an x-ray of the left shoulder which revealed the loss of the left distal clavicle of 1 cm, otherwise the x-ray was normal.  The examiner found no lack of endurance or coordination upon examination of the left shoulder. 

The Board notes that the Veteran is currently assigned a 10 percent rating prior to December 22, 2009, under Diagnostic Code 5299-5203.  As noted above, a 10 percent rating is assigned for malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  The next higher rating of 20 percent requires nonunion with loose movement or where there is dislocation of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2010).  Under Diagnostic Code 5201, a higher rating of 20 percent is assigned when motion of the major arm is limited to shoulder level.  As indicated above, the Veteran did not exhibit motion of the arm limited to shoulder level, nonunion with loose movement, or dislocation of the clavicle or scapula.  As such the Board finds that the Veteran is not entitled to a higher rating than the currently assigned 10 percent for the period prior to December 22, 2009.  

Since December 22, 2009

The Veteran was afforded another VA examination in December 2009.  The Veteran stated that he never recovered from the arthroscopic surgery on his left shoulder and he still had pain as well as limitation of motion including decreased abduction of 90 degrees.  The Veteran noted that he took muscle relaxants for comfort and that left shoulder abduction was limited and painful above his head.  Upon examination the Veteran exhibited the following range of motion:  active abduction limited to 90 degrees with pain starting at 80 degrees; normal flexion of 180 degrees; internal rotation to 90 degrees; external rotation to 90 degrees.  The examiner noted that there was no pain on palpation to the acromioclavicular joint, but there was limited motion, mild pain, mild weakness, and mild lack of endurance.  

The Board notes that the Veteran is currently assigned a 20 percent rating of December 22, 2009, under Diagnostic Code 5201.  As noted above, a 20 percent rating is assigned when motion of the major arm is limited to shoulder level.  The next higher rating of 30 percent requires motion of the major arm that is limited to midway between the side and shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).  There is no other applicable diagnostic code that would allow for a higher than 20 percent rating.  As indicated above, the Veteran did not exhibit motion of the arm limited to midway between the side and shoulder level.  As such the Board finds that the Veteran is not entitled to a higher rating than the currently assigned 20 percent for the period from December 22, 2009.

The Board notes, as stated above, that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

Finally, in making this determination, the Board has considered, along with the schedular criteria, functional loss due to flare- ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the functional loss due to pain has already been considered in the Veteran's currently assigned ratings for both the periods prior to and since December 22, 2009.

B.  Left and Right Ankle 

The Board notes that the Veteran had a history of ankle sprains while on active duty.  The Veteran sprained his right ankle while playing basketball in May 2003.  The Veteran sprained his left ankle twice in 2001; once after slipping and another time after falling down stairs when the ankle gave way.  

The Veteran was assigned a 10 percent rating under Diagnostic Code 5271 for the left ankle for moderate limitation of motion and a noncompensable rating under Diagnostic Code 5271 for the right ankle.  The Board notes that normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

Disabilities of the ankle are rated under Diagnostic Codes 5270 to 5274.  Under the currently assigned Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion of the ankle and a 20 percent rating is assigned for marked limitation of motion of the ankle.  The Board notes that the rating schedule does not define the terms "mild," "moderate," "marked," or "severe."  Therefore, regarding the Veteran's claim for an increased rating for his ankles under Diagnostic Code 5271, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2010).

Other potentially applicable diagnostic codes include Diagnostic Codes 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of the os calcis or astragalus), and 5274 (astralgalectomy).  However, there is no showing that the Veteran has been diagnosed with any of these conditions.  Accordingly, Diagnostic Codes 5270, 5272, 5273, and 5274 will not be further addressed.  

The Veteran was afforded a VA examination in November 2004 which revealed no swelling or local tenderness.  Both ankles exhibited dorsiflexion to 30 degrees and plantar flexion to 45 degrees with no pain or weakness.  The Veteran exhibited no laxity in the ligaments and drawer signs were negative.  X-rays taken in conjunction with the examination revealed a small spur below the lateral malleolus that did not involved the joint on the right ankle and a small bony ossicle below the left medial malleolus on the left ankle.  Finally the examiner noted that both ankles were intact with no evidence of arthritis.  

The Veteran was again afforded a VA examination in December 2009.  The Veteran complained of weakness in the ankles bilaterally, but did not complain of localized pain or limitation of motion.  The Veteran's main complaint with regard to his ankles was that he twisted them very easily.  Upon examination it was noted that there was no edema, crepitus, or swelling in either ankle.  The Veteran exhibited a normal range of motion bilaterally including dorsiflexion of 20 degrees and plantar flexion of 45 degrees.  The examiner noted that there was some mild weakness and lack of endurance.  Subsequently in a January 2010 addendum pertaining to x-ray results, the examiner noted that x-rays of both ankles revealed mild to moderate degenerative arthritis of both the right and left ankles.

The Board notes that the Veteran is currently assigned a 10 percent rating for the left ankle under Diagnostic Code 5271.  As noted above, a 10 percent rating is assigned for when there is a moderate limitation of motion of the ankle.  The next higher 20 percent rating under Diagnostic Code 5271, requires marked limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  As noted above, there is no indication that the Veteran has exhibited marked limitation of motion.  As such, the Board finds that the Veteran is not entitled to a higher rating for his left ankle than the currently assigned 10 percent rating.

With regard to the right ankle, the Board notes that the Veteran is currently assigned a noncompensable rating under Diagnostic Code 5271.  The Board notes however, that the December 2009 VA examination reported that the Veteran had mild weakness as result of the residuals of a right ankle fracture.  As such, the Board finds that the Veteran is entitled to a 10 percent rating under Diagnostic Code 5271 for moderate limitation of motion.  In this regard the Board notes that along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness must be considered.  38 C.F.R. 
§§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Therefore the Board finds that given the functional loss due to weakness, the Veteran is entitled to a 10 percent rating for his residuals of right ankle fracture.

Additionally, the Board notes that the x-rays taken in January 2010 revealed that the Veteran has mild to moderate degenerative arthritis of both ankles. 

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  According to Diagnostic Code 5003, when limitation of motion would be noncompensable, i.e., zero percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent disability rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Alternatively, in the absence of limitation of motion, a compensable rating under Diagnostic Code 5003 requires x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  However, as indicated in Note (1), the ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  

In this regard the Board notes that with regard to the right ankle, there is no evidence that the Veteran has painful motion, swelling, or muscle spasm.  Additionally, while there is x-ray evidence of arthritis, the Veteran is not entitled to 10 percent under Diagnostic Code 5003 because there must be x-ray evidence of 2 major joints and a rating under 5003 cannot be combined with a rating for limitation of motion.  The Board acknowledges that the Veteran also has x-ray evidence of arthritis of the left ankle, representing the second major joint; however, the Veteran is already assigned 10 percent for moderate limitation of motion in the left ankle under Diagnostic Code 5271.  

The Board notes, as stated above, that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

C.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral ankle and left shoulder disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against higher disability ratings than those currently assigned with regard to his claims for entitlement to an increased rating for his left shoulder and left ankle disabilities.  However, the evidence supports the Veteran's claim for an increased rating for his right ankle disability.  











      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for pseudofolliculitis barbae is granted.

Entitlement to service connection for lumbosacral strain is granted.

Entitlement to an increased rating, in excess of 10 percent, for left shoulder rotator cuff impingement injury, postoperative, prior to December 22, 2009 is denied.

Entitlement to an increased rating, in excess of 20 percent, for left shoulder rotator cuff impingement injury, postoperative, from December 22, 2009, is denied.

Entitlement to an increased rating, in excess of 10 percent, for residual, recurrent left ankle sprain is denied.

Entitlement to a 10 percent rating, but no greater, for residuals, fracture, right ankle is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


